112 P.3d 456 (2005)
200 Or. App. 9
Terry D. McCLANAHAN, Appellant,
v.
Jean HILL, Superintendent, Eastern Oregon Correctional Institution, Respondent.
CV00-0145; A112913.
Court of Appeals of Oregon.
Submitted on Record and Briefs April 1, 2005.
Decided May 25, 2005.
Terry D. McClanahan filed the briefs pro se for petitioner.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Daniel J. *457 Casey, Assistant Attorney General, filed the briefs for respondent.
Before HASELTON, Presiding Judge, and LINDER and ORTEGA, Judges.
PER CURIAM.
Petitioner appeals from the post-conviction court's denial of his petition for post-conviction relief, making several arguments in his appellate brief. We reject those arguments without discussion. Petitioner also has filed a supplemental brief in which he asserts that the stipulated departure sentence on his conviction for first-degree manslaughter is unconstitutional under Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004), and Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000).
We reject petitioner's argument because the principles announced by the Court in Blakely and Apprendi do not apply retroactively in a collateral proceeding such as this one. Page v. Palmateer, 336 Or. 379, 84 P.3d 133, cert. den., ___ U.S. ___, 125 S. Ct. 205, 160 L. Ed. 2d 110 (2004); Makinson v. Lampert, 199 Or.App. 418, 112 P.3d 365 (2005); see also Schriro v. Summerlin, 542 U.S. 348, 124 S. Ct. 2519, 159 L. Ed. 2d 442 (2004) (jury trial right set forth in Apprendi does not apply retroactively in collateral proceedings).
Affirmed.